DETAILED ACTION
An amendment was received and entered on 2/17/2021.
Claims 1-22 remain pending.
In the response filed 8/24/2020, Applicant elected Group I and the species “Serpine 1 (PAI-1)”, “no polynucleotides from SEQ ID NOS recited in claim 11”, and “target gene disruption”.  The election reads on claims 1, 3, 4, 7, and 10.
Claims 12-22 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 2, 5, 6, 8, 9, and 11 are withdrawn as being drawn non-elected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/24/2020.
Claims 1, 3, 4, 7, and 10 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 is drawn to “[a] composition for decreasing Bacillus anthracis virulence or toxicity” but also requires that “the composition is provided in a therapeutically effective amount that decreases the virulence or toxicity of Bacillus anthracis.” The phrase “is provided in a therapeutically effective amount” creates confusion because it is unclear if it represents a method step of administration to a subject, or whether it is intended to be a limitation on the minimum amount of inhibitor that is present in the composition.  If the phrase represents a method step, then the claim is indefinite because MPEP 2173.05(p), indicates that a single claim which claims both a composition and the method steps of using the composition is indefinite.  If on the other hand the phrase is intended to place a lower limit on the amount of inhibitor that is present in the composition, the claim is indefinite because it is not entirely clear that the amount of inhibitor that is therapeutic in one situation would be therapeutic in all situations, e.g. some patients might require a larger dose than others depending on the status of their infection.  Thus one of skill could not know what are the metes and bounds of the claims since an amount that is therapeutic for one subject may not be therapeutic for another. 
Claims 3, 4, 7, and 10 are included in the rejection because they depend from claim 1. 
For the purpose of applying prior art, any amount of Serpine 1 gene disruption agent that is capable of causing a loss of function of a Serpine 1 gene in a cell is considered to satisfy the limitations of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7 and 10 stand rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schwartz et al (WO 2017/145165).
Schwartz taught compositions comprising an agent for inhibiting the expression of polypeptides such as Serpine 1.  See page 2, lines 27-31, page 4, lines17-22, and page 6, lines 16-19. Down regulation of the target polypeptide (e.g. Serpine 1) can be achieved by inactivating its gene (i.e. a loss of gene function alteration, see page 33, lines 1-3). This is a loss of function alteration can be engineered into both alleles of the target gene, leading to complete loss of exp[ression of the target gene (page 34, lines 9-10.  In one embodiment, the agent for inhibiting expression through inducing loss of allele function is a targeted nuclease such as CRISPR/Cas-9, a zinc finger nuclease, or a TALEN that can act on the genomic level via editing (page 5, lines 19-23 and page 23, lines 7-11). Guidance with regard to genome editing is provided at pages 34-36. For example, to perform editing using a CRISPR system one designs a guide RNA that can hybridize to a selected portion of the target gene and direct the activity of a nuclease (e.g. Cas9 protein) that cleaves the target sequence. The target gene is then disrupted 
	In summary, Schwartz envisioned inhibition of the expression of target genes such as Serpine 1 by inactivation of the target gene, and disclosed that systems for inactivating a target gene can be formulated in a pharmaceutical composition. It is noted that the intended use of the compositions of Schwartz is to treat cancer that has metastasized to the central nervous system, and the intended use of the instantly claimed composition is to decrease Bacillus anthracis virulence or toxicity. However, the instant specification provides no specific guidance as to the precise components to be found in a composition for gene disruption for decreasing Bacillus anthracis virulence or toxicity. For example, there is no guidance for formulating such compositions or by what route they should be administered. Because the compositions of Schwartz can be formulated for systemic delivery,  the compositions are considered to be identical absent evidence to the contrary. Thus Schwartz anticipated the claims.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
Bacillus anthracis. Applicant asserts that nothing in the art of Schwartz teaches that the inhibition of certain genes decreases the decreases the virulence or toxicity of Bacillus anthracis.  This is unpersuasive.  Applicant has elected “target gene disruption” disruption as a species of a mode of action in which the method is performed. Schwartz envisioned disruption of target genes (such as Serpine 1) leading to complete loss of function of the target gene, as discussed in the rejection.  In one embodiment, Schwartz envisioned disruption of both alleles of the target gene.  This would clearly lead to complete loss of function of the gene in cells in which the method was carried out. Absent evidence to the contrary, complete loss of function of one or both target Serpine 1 loci in a given target cell is sufficient to disruption of the target gene is sufficient decrease the virulence or toxicity of Bacillus anthracis in that cell.  Accordingly, Schwartz is considered to anticipate an amount of a gene disruption composition that decreases the virulence or toxicity of Bacillus anthracis in a cell. Moreover, absent evidence to the contrary, any amount of a Serpine 1 gene disruption composition that can cause loss of one or both Serpine 1 alleles in a cell is considered to be “therapeutically effective” as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 4 stands rejected under 35 U.S.C. 103 as being unpatentable Schwartz et al (WO 2017/145165) as applied to claims 1, 3, 7 and 10 above and further in view of Doudna et al (US 20140068797).
The teachings of Schwartz are discussed above. Schwartz anticipated a composition comprising a CRISPR/Cas gene editing system for disruption of Serpin 1.  The composition could be formulated for systemic delivery.
Schwartz did not teach a composition comprising a lipid molecule per se or a liposome.
Doudna taught that liposomes could be used for delivery of CRISPR/Cas system elements. See e.g. paragraphs 123, 302 and 310. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have formulated the composition comprising the system of Schwartz in liposomes, because Schwartz indicated that the elements of the system could be nucleic acid expression vectors (e.g. page 36, lines 27-30) and it was routine in the art to formulate nucleic acid vectors in liposomes for delivery to cells, as evidenced by Doudna. Doing so would have been no more than combining prior art elements according to known methods to yield predictable results.  See MPEP 2143(I)(A). Thus the invention as a whole was prima facie obvious. 

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive for the reasons set forth above in response to Applicant’s arguments against the anticipation rejection.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635